MEMORANDUM ***
Chelvadurai Hema Harichandran appeals pro se the district court’s summary judgment for defendants in his employment discrimination action. We have jurisdiction under 28 U.S.C. § 1291, and, after de novo review, Leorna v. U.S. Dep’t of State, 105 F.3d 548, 550 (9th Cir.1997), we affirm.
The district court properly granted summary judgment on Harichandran’s claims that defendants discriminated against him in 1991,1992, and 1993 because he failed to contact an Equal Employment Opportunity (“EEO”) counselor within 45 days of any of the incidents. See 29 C.F.R. § 1614.105(a)(1); Leorna, 105 F.3d at 550-51.
The district court properly concluded that Harichandran failed to exhaust his administrative remedies as to the claim that the Department of Veterans Affairs (“VA”) breached a 1992 settlement agreement because he abandoned this claim at the administrative level. See Vinieratos v. United States, 939 F.2d 762, 770-72 (9th Cir.1991).
The district court properly granted summary judgment on Harichandran’s claim that he was suspended and then terminat*816ed in 1995 based upon his race, color, and national origin, and in retaliation for filing complaints with the EEO, because Harichandran failed to rebut the VA’s evidence that he was suspended and terminated for insubordination and substandard work performance. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1065 & n. 10 (9th Cir.2002); Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270 (9th Cir.1996).
Harichandran’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.